DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-9 and 19-28 are pending in this Office Action.
Claims 10-18 are withdrawn from consideration and canceled.
Clam 9 is amended.
Claims 21-28 are new.
Claims 1-9 and 19-28 are rejected.

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-9, 19, and 20, drawn to execute, using a web browser, a set of applications, wherein each application is associated with a content source; and display, using the web browser, a plurality of tiles, wherein each tile is associated with an application from the set of applications, and each tile displays content from the content source of the associated application, G06F2203/04803.
II. Claims 10-18, drawn to receive a request from a remote system to connect to a room from the set of rooms; start the room, comprising: executing the set of applications, wherein each application generates associated artifacts during execution; and connecting the remote system to the set of applications so that the remote system 

The inventions are independent or distinct, each from the other because:
Inventions I and II are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  
The combination in claims 1-9, 19, and 20 has utility such as the split screen. 
In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed in claims 10-18 because receiving a request from a remote system to connect to a room from the set of rooms; starting the room, comprising: executing the set of applications, wherein each application generates associated artifacts during execution; and connecting the remote system to the set of applications so that the remote system can receive content associated with the set of applications; receiving a request from a second remote system to connect to the room; connecting the second remote system so 

The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and
the inventions have acquired a separate status in the art in view of their different classification; 
the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries);
the prior art applicable to one invention would not likely be applicable to another invention;
the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Applicant’s election without traverse of group/invention I in the reply filed on 02/01/2022 is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/29/2020 filed is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The formal drawings received on 02/17/2021 have been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 and 19-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. MPEP 2161.01(I) and 2163.05(I)(3)(ii) give guidance. Generic claim language in the original disclosure does not satisfy the written description requirement if it fails to support the scope of the genus claimed. Ariad Pharms, Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1350 (Fed. Cir. 2010)(en banc); Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, ___ (Fed. Cir. 2002) (holding that generic claim language appearing in ipsis verbis in the original specification did not satisfy the written description requirement because it failed to support the scope of the genus claimed); Fiers v. Revel, 984 F.2d 1164, 1170, 25 USPQ2d 1601, ___ (Fed. Cir. 1993) (rejecting the argument that “only similar .
Even original claims may fail to satisfy the written description requirement when the invention is claimed and described in functional language but the specification does not sufficiently identify how the invention achieves the claimed function. Ariad, 598 F.3d at 1349 (“[A]n adequate written description of a claimed genus requires more than a generic statement of an invention’s boundaries.”) (citing Regents of the University of California v. Eli Lilly, 119 F.3d 1559, 1568). In Ariad, the court recognized the problem of using functional claim language without providing in the specification examples of species that achieve the claimed function:
“The problem is especially acute with genus claims that use functional language to define the boundaries of a claimed genus. In such a case, the functional claim may simply claim a desired result, and may do so without describing species that achieve that result. But the specification must demonstrate that the applicant has made a generic invention that achieves the claimed result and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus.” Ariad, 598 F.3d at 1349.
The standard for description of computer-implemented functions is a description within the specification itself of the algorithm steps that are necessary to perform the claimed function. In re Hayes Microcomputer Prods., Inc. Patent Litigation, 982 F.2d 1527, 1533-34, 25 USPQ2d 1241, ___ (Fed. Cir. 1992). See also Aristocrat Technologies v. IGT, 521 F.3d 1328 (Fed. Cir. 2008). Specifically, if one skilled in the art would know how to program the disclosed computer to perform the necessary steps described in the Hayes, 982 F.2d at 1534.
Further, when a specification provides a single means of performing a function it does not entitle the inventor to all means of achieving the function. Lizardtech Inc. v. Earth Res. Mapping Inc., 424 F.3d 1336, 1346 (Fed. Cir. 2005). The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice (see MPEP 2163.05(I)(3)(i)(A)), reduction to drawings ((i)(B)), or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus ((i)(C)). See Eli Lilly, 119 F.3d at 1568.
Thus it is clear what is required of computer-implemented functional claims: As Ariad stated, mere claim to the functionality, without more, is insufficient to meet the written description requirement. Hayes and Aristocrat teach that the applicant must provide at least a single means of achieving the function within the specification itself. That means the algorithm steps which achieve the function must be described in sufficient detail that one of ordinary skill in the art would reasonably conclude that the applicant had possession of the claimed subject matter. The applicant must provide at least a single set of algorithm steps which perform the function, but even then that only entitles the applicant to claim those steps, as a claim to the broader function without proof of the enlarged scope is insufficient under Lizardtech. Therefore, a claim to the functional result must 
In the instant case:
Examiner contends that Applicant does not even disclose a representative number of species (i.e., algorithms or steps/procedures) in the specification for the claimed genus for achieving the functionality “execute, using a web browser, a set of applications, wherein each application is associated with a content source, the content source comprising a local content source running locally on the system, a remote content source running remotely from the system, or both; and display, using the web browser, a plurality of tiles, wherein each tile is associated with an application from the set of applications, and each tile displays content from the content source of the associated application” of claim(s) 1, 19, and 20. The aforementioned limitations are merely examples and there may be additional limitations for which the Applicant does not even disclose a representative number of species in the specification for the claimed genus for achieving the additional functionalities. A claim to functionality must be supported by at least a single algorithm or step/procedure for achieving it, see Ariad and Hayes, above. Even if Applicant discloses an algorithm or step/procedure for achieving the functionality, a claim to functionality is overbroad of the disclosure of a single means of achieving it, as described by Lizardtech, Ariad and Eli Lily above. Because applicant is seeking to claim more than he has invented, the full scope of his claim is not described and a 112, 1st rejection is proper.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6 and 19-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Afsari et al. (Pub. No.: US 2018/0284957, hereinafter, “Afsari”) in view of Ivashin et al. (Pub. No.: US 2008/0091778, hereinafter, “Ivashin”).
Claims 1, 19, 20. Afsari teaches:
A system for executing web-based applications, the system comprising one or more processors configured to: – in paragraph [0032], Figs. 2, 8 (FIG. 2 shows example conference webpage 18 which is displayed by the browser on the display screen (166 in FIG. 21) of first user device 14 and second user device 16.)
execute, using a web browser, a set of applications, – in paragraph [0032], Figs. 2, 8 (FIG. 2 shows example conference webpage 18 which is displayed by the browser on the display screen (166 in FIG. 21) of first user device 14 and second user device 16. Conference webpage 18 includes work space 22 and communication space 24. Work space 22 serves as a virtual conference table where documents (such as PDF  
wherein each application is associated with a content source, the content source comprising a local content source running locally on the system, a remote content source running remotely from the system, or both; and – in paragraph [0034], Figs. 2, 8 (Each user device has communication hardware (170 in FIG. 21) that allows the user device to receive and transmit various PDF documents, digital photographs, and other objects from and to the other user device via the peer connection. Each user device receives and transmits real-time video of the users from and to the other user device via the peer connection. The video data includes image and audio data, which are generated using the cameras and microphones on the user devices.)
display, using the web browser, a plurality of tiles, – in paragraphs [0032], [0053], Figs. 2, 8 (Work space 22 serves as a virtual conference table where documents (such as PDF and Microsoft Word, Excel®, PowerPoint®), text and bytecode files, as non-limiting examples), digital photographs, and other objects are displayed and sequentially listed during the course of the conference session. Communication space 24 is where real-time video of the users (conference participants) are displayed. Referring again to FIG. 2, work space 22 includes screen share window 26, media object viewing windows 28L and 28R, and media object tracking windows 30L and 30R. The letters L and R are abbreviations for local and remote. For example, if we assume 
	
Afsari does not explicitly teach:
wherein each tile is associated with an application from the set of applications, and each tile displays content from the content source of the associated application.	
However, Ivashin teaches:
wherein each tile is associated with an application from the set of applications, and each tile displays content from the content source of the associated application. – in paragraphs [0036], [0043], Fig. 3 (Component 152 is a document view that in this example is showing some slides, e.g., from a slide presentation software such as Microsoft.RTM. PowerPoint.RTM.; component 154 is displaying a conference log; component 156 provides a device interface for sharing media from attached devices; component 158 displays a composite video showing video streams from other participants; component 160 provides an interface to select 
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Afsari with Ivashin to include wherein each tile is associated with an application from the set of applications, and each tile displays content from the content source of the associated application, as taught by Ivashin, in paragraph [0006], to provide a technique which enables teleconferencing interface a wide range of media support, yet provides simplified and automatic propagation of a presenter's chosen view to all attending participants in a meeting so that his conference media of interest is identified clearly as the meeting focus. 

Claims 2, 21. Combination of Afsari and Ivashin teaches The system of claim 1 – refer to the indicated claim for reference(s).

Ivashin further teaches:
wherein the one or more processors are configured to: receive a command to share a selected tile from the plurality of tiles with a second system that is remote from the system; and transmit data associated with the content of the selected tile to a remote server over a network, wherein the server is configured to transmit the data to the second system. – in paragraphs [0036], [0043], Fig. 3 (Component 152 is a document view that in this example is showing some slides, e.g., from a slide presentation software such as Microsoft.RTM. PowerPoint.RTM.; component 154 is displaying a conference log; component 156 provides a device interface for sharing media from attached devices; component 158 displays a composite video showing video streams from other participants; component 160 provides an interface to select local files for sharing; component 162 provides a list of files being shared by participants; component 164 shows an additional document, e.g., a word processing document; and component 166 presents a chat window for sending instant messages to other participants. Layout selection buttons 173 may include an application sharing layout button, a document sharing button, and a video button, to place the main focus on a shared application, a document, or the video, respectively.)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Afsari with Ivashin to include wherein the one or more processors are configured to: receive a command to share a selected tile from the plurality of tiles with a second system that is remote from the system; and transmit data associated with the content of the selected tile to a remote server over a network, wherein the server is configured to transmit the data to the second system, as taught by Ivashin, in paragraph [0006], to provide a technique which enables teleconferencing interface a wide range of media support, yet provides simplified and automatic propagation of a presenter's chosen view to all attending participants in a meeting so that his conference media of interest is identified clearly as the meeting focus. 

Claims 3, 22. Combination of Afsari and Ivashin teaches The system of claim 1 – refer to the indicated claim for reference(s).

Ivashin further teaches:
wherein executing, using the web browser, a set of applications comprises: transmitting a request to a remote server over a network to join an online room associated with the set of applications; establishing a connection to the remote server to join the online room; receiving content for an application of the set of applications from the remote server; and displaying the content in the tile associated with the application. – in paragraphs [0075], Fig. 3 (This can occur, for example, when a presenter participant (other than the local user) is designated, or if the local user joins a conference that already has a presenter participant. In either case, the local client will receive a representation of the presenter participant's layout, e.g., a string representation as described above with reference to FIGS. 4-6, and the local client configures the various components in accordance with that representation.)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Afsari with Ivashin to include wherein executing, using the web browser, a set of applications comprises: transmitting a request to a remote server over a network to join an online room associated with the set of applications; establishing a connection to the remote server to join the online room; receiving content for an application of the set of applications from the remote server; and displaying the content in the tile associated with the application, as taught by 

Claims 4, 23. Combination of Afsari and Ivashin teaches The system of claim 3 – refer to the indicated claim for reference(s).
Afsari teaches:
wherein the application is an online video conferencing application, and displaying the content in the tile associated with the online video conferencing application comprises: receiving audio data, video data, or both, associated with a remote system; displaying the audio data, video data, or both in the tile associated with the online video conferencing application; generating, by the one or more processors, local audio data, local video data, or both; and transmitting the local audio data, local video data, or both. – in paragraph [0032] (FIG. 2 shows example conference webpage 18 which is displayed by the browser on the display screen (166 in FIG. 21) of first user device 14 and second user device 16. First user device 14 and second user device 16 obtain conference webpage 18 from web server 12. After conference webpage 18 is obtained, first user device 14 and second user device 16 communicate via peer connection 20 with one another. Conference webpage 18 includes work space 22 and communication space 24. Work space 22 serves as a virtual conference table where documents (such as PDF and Microsoft Word, Excel®, PowerPoint®), text and bytecode files, as non-limiting examples), digital photographs, 

Claims 5, 24. Combination of Afsari and Ivashin teaches The system of claim 4 – refer to the indicated claim for reference(s).

Ivashin further teaches:
wherein transmitting comprises transmitting the local audio data, local video data, or both, to the remote server so that the remote server can transmit the local audio data, local video data, or both to the remote system. – in paragraph [0027] (Conference server 102 receives the audio streams from each conference client and mixes them to form a mixed audio stream. In addition, the conference server receives the video streams from each conference client, decodes the video streams, generates individual composite video streams according to the preferences for each conference client, and encodes and compresses the individual composite video streams. The compositing process may require resizing of videos received from the conference clients. Conference server 102 then transmits the individual composite video streams along with the mixed audio stream to each conference client. In addition, control commands and shared media flow through conference server 102 so that newly arriving conference participants can easily obtain the state of the conference session and any media being shared.)


Claims 6, 25. Combination of Afsari and Ivashin teaches The system of claim 4 – refer to the indicated claim for reference(s).
Afsari teaches:
wherein transmitting comprises: establishing a peer-to-peer connection with the remote system; and transmitting the local audio data, local video data, or both, to the remote system using the peer-to-peer connection. – in paragraph [0032] (FIG. 2 shows example conference webpage 18 which is displayed by the browser on the display screen (166 in FIG. 21) of first user device 14 and second user device 16. First user device 14 and second user device 16 obtain conference webpage 18 from web server 12. After conference webpage 18 is obtained, first user device 14 and second user device 16 communicate via peer connection 20 with one another. Conference webpage 18 includes work space 22 and communication space 24. Work space 22 serves as a virtual conference table where documents (such as PDF and 

Claim(s) 7, 8, 26, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Afsari et al. (Pub. No.: US 2018/0284957, hereinafter, “Afsari”) in view of Ivashin et al. (Pub. No.: US 2008/0091778, hereinafter, “Ivashin”), and further in view of Mota et al. (Pub. No.: US 2019/0379712, hereinafter, “Mota”).
Claims 7, 26. Combination of Afsari and Ivashin teaches The system of claim 1 – refer to the indicated claim for reference(s).

Combination of Afsari and Ivashin does not explicitly teach:
wherein an application of the set of applications comprises a virtual machine application, wherein executing the virtual machine application comprises: transmitting a request to a remote server to launch a virtual machine; receiving data indicative of information regarding the virtual machine, wherein the virtual machine is running remotely from the system; and connecting to the virtual machine using the received data.
However, Mota teaches:
wherein an application of the set of applications comprises a virtual machine application, wherein executing the virtual machine application comprises: transmitting a request to a remote server to launch a virtual machine; receiving data indicative of information regarding the virtual machine, wherein the virtual machine is running remotely from the system; and connecting to the virtual machine using the received data. – in paragraph [0046] (A multiple web conference provider client application 125 on a presenter's machine provided by client computer device 120A to relay a local screen of the client computer device 120A provided by a shared screen display 102 to a streaming service provided by streaming service system 110 capable of creating a group of relay servers provided by virtual machines 116-116Z connected to different conference provider systems 140A-140Z. The relays provided by VMs 116A-116Z can be cloud based resources pooled and created on demand. Each relay server provided by a VM 116A-116Z can be capable of receiving a video stream defining an overlay screen display 102A that overlays the VMs real screen 101A-101Z, and at the same time can connect to the target provider conference provider system 140A-140Z using an official client provided by a provider specific web conference client application 117A-117Z running on each respective VM 116A-116Z. Viewer users using client computer devices 120B-120Z which can run provide specific web conference client applications can view the presenter's shared screen using the standard vendor conference client provided by the provider specific web conference client application running on the respective client computer devices 120B-120Z.)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Afsari and Ivashin with Mota to include wherein an application of the set of applications comprises a virtual machine application, wherein executing the virtual machine application comprises: transmitting a 

Claims 8, 27. Combination of Afsari, Ivashin, and Mota teaches The system of claim 7 – refer to the indicated claim for reference(s).

Mota further teaches:
wherein the one or more processors are configured to: receive a command to share the tile from the plurality of tiles associated with the virtual machine application with a second system that is remote from the system; and transmit data to the remote server over a network, wherein the server is configured to connect the second system to the virtual machine application. – in paragraph [0046] (A multiple web conference provider client application 125 on a presenter's machine provided by client computer device 120A to relay a local screen of the client computer device 120A provided by a shared screen display 102 to a streaming service provided by streaming service system 110 capable of creating a group of relay servers provided by virtual machines 116-116Z connected to different conference provider systems 140A-140Z. The relays provided by VMs 116A-116Z can be cloud based resources pooled and created on demand. Each relay server provided by a VM 116A-116Z can be capable of receiving a video stream defining an overlay screen display 
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Afsari and Ivashin with Mota to include wherein the one or more processors are configured to: receive a command to share the tile from the plurality of tiles associated with the virtual machine application with a second system that is remote from the system; and transmit data to the remote server over a network, wherein the server is configured to connect the second system to the virtual machine application, as taught by Mota, in paragraph [0001], to allow for remote desktop control, allowing participants to manipulate the presenter's screen during web conferencing.

Claim(s) 9 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Afsari et al. (Pub. No.: US 2018/0284957, hereinafter, “Afsari”) in view of Ivashin et al. (Pub. No.: US 2008/0091778, hereinafter, “Ivashin”), and further in view of Mota et al. (Pub. No.: US 2019/0379712, hereinafter, “Mota”) and Li et al. (Pub. No.: US 2015/0127813, hereinafter, “Li”).
Claims 9, 28. Combination of Afsari, Ivashin, and Mota teaches The system of claim 7 – refer to the indicated claim for reference(s).

Combination of Afsari, Ivashin, and Mota does not explicitly teach:
wherein the one or more processors are configured to: determine the web browser is closed by a user; and maintain the virtual machine in a running state, such that the virtual machine can be displayed in a new tile launched at a later time.
However, Li teaches:
wherein the one or more processors are configured to: determine the web browser is closed by a user; and maintain the virtual machine in a running state, such that the virtual machine can be displayed in a new tile launched at a later time. – in paragraph [0023] (Determining when a browsing session is complete may be performed by various mechanisms, such as by determining that a user has closed or exited the browser, determining that the user has shut down or powered off the device, detecting that the device is in sleep mode or another suspended state, or the like.)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Afsari, Ivashin, and Mota with Li to include wherein the one or more processors are configured to: determine the web browser is closed by a user; and maintain the virtual machine in a running state, such that the virtual machine can be displayed in a new tile launched at a later time, as taught by Afsari, in paragraph [0002], to provide conferencing technique via a communications 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD RAZA whose telephone number is (571)272-7734.  The examiner can normally be reached on Monday-Friday, 7:00 A.M.-5:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on (571)272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/MUHAMMAD RAZA/Primary Examiner, Art Unit 2449